UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOONBUG ENTERTAINMENT LIMITED,

                                Plaintiff

               -     against -
 6383702, 9654956, AIRINA4U-AIRINA4U,                               PRELIMINARY
 BINGOHERE4U, BLESSERNN,                                         INJUNCTION ORDER
 CIAOCIAOSTORE_1, CLASSY*MISSY,
 CREAT_KELLY, DREAMAKER1201,                                       21 Civ. 4311 (PGG)
 FZSHENGMAOXIN, GATHERING-RETAIL,
 GKEVER2016, JACKINTHEBOX02,
 JFBCHUPMEI, JOHLEVI94, LAZYCORNER,
 LONGJFLI-1, LUOMEIKIT,
 LVXINGJIATRAVEL2016, MARIOCOSTUME,
 MARK-CONDOR, MEILIANDUOTOA, MWZUK,
 NATURALIFT_BEAUTY, PRETTYCLOTHA,
 SHENGXINYIDE2021NEW, SHIHENGTRAD,
 SPRING-2010, THINKINGTIMEW,
 TIANCHUANGBUILD04, TOMASOCOSTUME,
 TOYCITY-02, TOYSCHINA2011, XUEME-28,
 YHZB520, YIHEYH and ZBYH1314,

                                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              WHEREAS, Plaintiff moved ex parte on May 13, 2021 against 6383702,

9654956, airina4u-airina4u, bingohere4u, blessernn, ciaociaostore_1, classy*missy, creat_kelly,

dreamaker1201, fzshengmaoxin, gathering-retail, gkever2016, jackinthebox02, jfbchupmei,

johlevi94, lazycorner, longjfli-1, lvxingjiatravel2016, mariocostume, mark-condor,

meilianduotoa, mwzuk, naturalift_beauty, prettyclotha, shengxinyide2021new, shihengtrad,

spring-2010, thinkingtimew, tianchuangbuild04, tomasocostume, toycity-02, toyschina2011 ,

xueme-28 , yhzb520, yiheyh and zbyh1314 (collectively referred to as “Defendants”) for (1) a
temporary restraining order (“TRO”); (2) an order restraining Merchant Storefronts1 and

Defendants’ Assets2 held by the Financial Institutions3; (3) an order to show cause why a

preliminary injunction should not issue; (4) an order authorizing bifurcated and alternative

service; and (5) an order authorizing expedited discovery (“Application”);

               WHEREAS, the Court entered an Order granting Plaintiff’s Application on June

3, 2021, which directed Defendants to appear on June 18, 2021 at 10:00 a.m. to show cause why

a preliminary injunction should not issue (“Show Cause Hearing”);

               WHEREAS, on June 9, 2021, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

               WHEREAS, on June 18, 2021 at 10:00 a.m., Plaintiff appeared at the Show Cause

Hearing, but no Defendants appeared.

                                                ORDER

    1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of


1
  Any and all User Accounts through which Defendants, their respective officers, employees,
agents, servants and all persons in active concert or participation with any of them operate
storefronts to manufacture, import, export, advertise, market, promote, distribute, display, offer
for sale, sell and/or otherwise deal in Counterfeit Products, which are held by or associated with
Defendants, their respective officers, employees, agents, servants and all persons in active
concert or participation with any of them.
2
  Any and all money, securities or other property or assets of Defendants (whether said assets
are located in the U.S. or abroad).
3
  Any banks, financial institutions, credit card companies and payment processing agencies,
such as PayPal Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global Solutions, Inc.
(“PingPong”) and other companies or agencies that engage in the processing or transfer of
money and/or real or personal property of Defendants.

                                                 2
          the following acts or omissions pending the final hearing and determination of this

          action or until further order of the Court:

               i. manufacturing, importing, exporting, advertising, marketing, promoting,

                  distributing, displaying, offering for sale, selling and/or otherwise dealing in

                  Counterfeit Products4 or any other products bearing one or more of the Blippi

                  Marks5 and/or marks that are confusingly similar to, identical to and constitute

                  a counterfeiting and/or infringement of the Blippi Marks;

              ii. directly or indirectly infringing in any manner any of Plaintiff’s Blippi Marks;

             iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

                  Blippi Marks to identify any goods or services not authorized by Plaintiff;

             iv. using any of Plaintiff’s Blippi Marks or any other marks that are confusingly

                  similar to the Blippi Marks on or in connection with Defendants’

                  manufacturing, importing, exporting, advertising, marketing, promoting,

                  distributing, displaying, offering for sale, selling and/or otherwise dealing in

                  Counterfeit Products;

              v. using any false designation of origin or false description, or engaging in any

                  action which is likely to cause confusion, cause mistake and/or to deceive



4
  Products bearing or used in connection with the Blippi Marks, and/or products in packaging
and/or containing labels bearing the Blippi Marks, and/or bearing or used in connection with
marks that are confusingly similar to the Blippi Marks and/or products that are identical or
confusingly similar to the Blippi Marks
5
  U.S. Trademark Registration Nos.: 5,333,930 for “BLIPPI” for a variety of goods in Class 28
and 5,335,209 for “BLIPPI” for a variety of goods in Class 25, and U.S. Trademark Serial




Application No. 79/297,577 for                   , for goods in Classes 9, 16, 25, 28 and 41.

                                                3
                  members of the trade and/or the public as to the affiliation, connection or

                  association of any product manufactured, imported, exported, advertised,

                  marketed, promoted, distributed, displayed, offered for sale or sold by

                  Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

                  any product manufactured, imported, exported, advertised, marketed,

                  promoted, distributed, displayed, offered for sale or sold by Defendants and

                  Defendants’ commercial activities and Plaintiff;

              vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

                  disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

                  computer files, data, business records, documents or any other records or

                  evidence relating to their User Accounts6, Merchant Storefronts or Defendants’

                  Assets and the manufacture, importation, exportation, advertising, marketing,

                  promotion, distribution, display, offering for sale and/or sale of Counterfeit

                  Products;

             vii. effecting assignments or transfers, forming new entities or associations, or

                  creating and/or utilizing any other platform, User Account, Merchant Storefront

                  or any other means of importation, exportation, advertising, marketing,

                  promotion, distribution, display, offering for sale and/or sale of Counterfeit

                  Products for the purposes of circumventing or otherwise avoiding the

                  prohibitions set forth in this Order; and

            viii. knowingly instructing, aiding or abetting any other person or business entity in


6
  Any and all websites and any and all accounts with online marketplace platforms such as eBay,
as well as any and all as yet undiscovered accounts with additional online marketplace platforms
held by or associated with Defendants, their respective officers, employees, agents, servants and
all persons in active concert or participation with any of them.

                                                 4
                    engaging in any of the activities referred to in subparagraphs 1(a)(i) through

                    1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(ii) below.

       b) Accordingly, the Third Party Service Providers7 and Financial Institutions are hereby

           restrained and enjoined from engaging in any of the following acts or omissions

           pending the final hearing and determination of this action or until further order of the

           Court:

               i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

                    paying Defendants’ Assets from or to Defendants’ Financial Accounts until

                    further ordered by this Court;

              ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

                    disposing of and/or dealing with any computer files, data, business records,

                    documents or any other records or evidence relating to the Defendants’ User

                    Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

                    importation, exportation, advertising, marketing, promotion, distribution,

                    display, offering for sale and/or sale of Counterfeit Products; and

              iii. knowingly instructing, aiding, or abetting any other person or business entity in

                    engaging in any of the activities referred to in subparagraphs 1(a)(i) through

                    1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

       c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from



7
  Online marketplace platforms, including, without limitation, those owned and operated,
directly or indirectly by eBay, as well as any and all as yet undiscovered online marketplace
platforms and/or entities through which Defendants, their respective officers, employees, agents,
servants and all persons in active concert or participation with any of them manufacture, import,
export, advertise, market, promote, distribute, offer for sale, sell and/or otherwise deal in
Counterfeit Products which are hereinafter identified as a result of any order entered in this
action, or otherwise.

                                                     5
       engaging in any of the following acts or omissions pending the final hearing and

       determination of this action or until further order of the Court:

           i. providing services to Defendants, Defendants’ User Accounts and Defendants’

               Merchant Storefronts, including, without limitation, continued operation of

               Defendants’ User Accounts and Merchant Storefronts;

           ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants’ User

               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and



                                              6
        account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

        Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

        and Eastern Districts of New York and Defendants who are served with this Order shall

        provide written responses under oath to such interrogatories within fourteen (14) days

        of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

        34 of the Federal Rules of Civil Procedure and Defendants who are served with this

        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

   c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff’s counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

      i.    account numbers;

     ii.    current account balances;

    iii.    any and all identifying information for Defendants and Defendants' User Accounts,

            including names, addresses and contact information;



                                              7
 iv.    any and all account opening documents and records, including, but not limited to,

        account applications, signature cards, identification documents, and if a business

        entity, any and all business documents provided for the opening of each and every

        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;



                                          8
                  and

         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the Blippi Marks and/or marks that are

                  confusingly similar to, identical to and constitute a counterfeiting and/or

                  infringement of the Blippi Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with



                                                   9
               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

      iv.      Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the Blippi Marks and/or

               marks that are confusingly similar to, identical to and constitute an infringement of

               the Blippi Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)          delivery of: (i) a PDF copy of this Order or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com and via website publication

            through   a   specific   page   dedicated   to   this   Lawsuit   accessible   through

            ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

            of this Order to Defendants’ e-mail addresses to be determined after having been

            identified by eBay pursuant to Paragraph V(C) of the TRO.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

                   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website



                                                10
                   where PayPal Inc. will be able to download a PDF copy of this Order via

                   electronic     mail       to      PayPal      Legal         Specialist    at

                   EEOMALegalSpecialist@paypal.com;

               b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                   where eBay, via eBay’s Registered Agent, will be able to download a PDF

                   copy of this Order via electronic mail at copyright@ebay.com, to Bryce

                   Baker    at   brybaker@ebay.com        and    to   Joanna      Lahtinen   at

                   jlahtinen@ebay.com;

               c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                   where Payoneer Inc. will be able to download a PDF copy of this Order via

                   electronic mail to Payoneer Inc.’s Customer Service Management at

                   customerservicemanager@payoneer.com and Edward Tulin, counsel for

                   Payoneer Inc., at Edward.Tulin@skadden.com; and

               d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                   where PingPong Global Solutions Inc. will be able to download a PDF copy

                   of this Order via electronic mail to PingPong Global Solutions Inc.’s Legal

                   Department legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.




                                            11
   9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


Dated: New York, New York
       June 21, 2021




                                               12
